                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA


CURTIS ERIC DILLON (#282159)                                           CIVIL ACTION

VERSUS

ERWIN YOUNG, ET AL.                                                    NO. 18-0483-BAJ-EWD


                                            ORDER

       Before the Court is Plaintiff’s Motion to Proceed In Forma Pauperis (R. Doc. 2).

       Pro se Plaintiff, an inmate confined at the Louisiana State Penitentiary (“LSP”), Angola,

Louisiana, filed this action pursuant to 42 U.S.C. ' 1983 against Sgt. Erwin Young, Sgt. T.

Alexander, Lt. C. Shipley and Warden Darrel Vannoy, complaining that his constitutional rights

have been violated because he has been maintained in confinement at LSP notwithstanding

deficiencies and inaccuracies in the “Commitment Documents” utilized to support such

confinement. In support of this assertion, Plaintiff further complains that his Master Prison

Record was unilaterally and improperly modified in October 2017 by Defendant Shipley to reflect

an initial arrest date (“1-5-96”) that is different from the arrest date previously included in his

records (“8/22/95”). Plaintiff asserts that the referenced deficiencies and inaccuracies in the

referenced documentation “place[] in doubt” the legitimacy of his continued confinement, and he

seeks, inter alia, monetary damages for Defendants’ alleged improper conduct.

       The statute applicable to the granting of pauper status to inmates in civil proceedings, 28

U.S.C. ' 1915(g), makes clear that Plaintiff is not entitled to proceed as a pauper in this case and

that he must pay the full amount of the Court’s filing fee before he is entitled to proceed herein.
This statute provides, in pertinent part:

        In no event shall a prisoner bring a civil action or appeal a judgment in a civil action or
        proceeding under this section if the prisoner has, on 3 or more prior occasions, while
        incarcerated or detained in any facility, brought an action or appeal in a court of the United
        States that was dismissed on the grounds that it is frivolous, malicious, or fails to state a
        claim upon which relief may be granted, unless the prisoner is under imminent danger of
        serious physical injury.

28 U.S.C. ' 1915(g). See also Adepegba v. Hammons, 103 F.3d 383, 385 (5th Cir. 1996).

        A review of the records of the federal courts reflects that Plaintiff has, on three or more

prior occasions while incarcerated, brought actions or appeals in the federal courts that have been

dismissed as frivolous or for failure to state a claim upon which relief may be granted. 1 Because

it is clear that Plaintiff is not entitled to proceed in forma pauperis in this case,2 Plaintiff shall be

required to pay the full amount of the Court=s filing fee before he is allowed to proceed.

Therefore;

        IT IS ORDERED that Plaintiff’s Motion to Proceed In Forma Pauperis (R. Doc. 2) is

hereby DENIED.

        IT IS FURTHER ORDERED that Plaintiff is granted twenty-one (21) days from the date

of this Order within which to pay $ 400.00, the full amount of the Court=s filing fee. The filing


1        Cases filed by Plaintiff while incarcerated that have been dismissed by this Court or by the
Court of Appeals as frivolous or for failure to state a claim include, but are not limited to, Curtis
E. Dillon v. Joe Sabella, et al., Civil Action No. 95-0582-JVP-SCR (M.D. La.), Curtis E. Dillon
v. Bonnie Jackson, et al., Civil Action No. 95-1983-JVP-SCR (M.D. La.), Curtis E. Dillon v. Fred
Mahfouz, et al., Civil Action No. 95-1988-FAL-JFS (W.D. La.), Curtis E. Dillon v. Bonnie
Jackson, et al., Civil Action No. 97-0633-FJP-CN (M.D. La.), Curtis E. Dillon v. Bonnie Jackson,
et al., Civil Action No. 98-0908-FJP-DLD (M.D. La.), Curtis E. Dillon v. Louisiana Department
of Public Safety and Corrections, et al., Civil Action No. 98-0212-FJP-DLD (M.D. La.), and
Curtis E. Dillon v. Richard Stalder, et al., Civil Action No. 03-0165-FJP (M.D. La.).

2      The allegations of Plaintiff=s Complaint do not fall within the Aimminent danger@ exception
to 28 U.S.C. § 1915(g).
fee must be paid in full in a single payment. No partial payments of fees will be accepted.

Failure to pay the filing fee within 21 days may result in the dismissal of Plaintiff=s Complaint

without further notice from the Court.

       Signed in Baton Rouge, Louisiana, on October 29, 2018.



                                            S
                                            ERIN WILDER-DOOMES
                                            UNITED STATES MAGISTRATE JUDGE
